Name: Commission Regulation (EEC) No 4110/86 of 23 December 1986 fixing, for the 1987 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 379/30 31 . 12. 86Official Journal of the European Communities COMMISSION REGULATION (EEC) No 4110/86 of 23 December 1986 fixing, for the 1987 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector Whereas the measures provided for in this Regulation are in accordance with -the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 546/86 laying down detailed rules for applying the supplementary trade mechanism to fishery products (*), and in particular Articles 2 and 3 thereof, Whereas Article 2 of Regulation (EEC) No 546/86 provides, in respect of a number of fishery products imported into Spain and Portugal, for the definition, in accordance with a specific method, of an overall foresee ­ able level of imports, distinguishing for each product an intra-Community share established in accordance with paragraph 3 of the said Article 2 ; Whereas, for the purposes of the application of Regula ­ tion (EEC) No 546/86, the overall foreseeable level of imports and the intra-Community share relating thereto should be fixed for the 1987 fishing year and for each of the product^ concerned, dividing the share into four quar ­ terly instalments in accordance with Article 3 of Regula ­ tion (EEC) No 546/86 ; HAS ADOPTED THIS REGULATION : Article 1 For each of the fishery products imported into Spain and Portugal, the overall foreseeable level of imports and the intra-Community share relating thereto, divided into four quarterly instalments, are hereby fixed for 1987 as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1986. For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 47. 31 . 12. 86 Official Journal of the European Communities No L 379/31 ANNEX Overall level of imports, intra-Community share and quarterly instalments of Articles 2 and 3 of Regulation (EEC) No 546/86 A. Concerning Spain 1 . Imports from other Member States (tonnes) CCT heading No Description Overall level of imports Intra- Community share increase by 15 % Quarterly instalment 1 2 3 4 03.01 B I h) 1 Cod, fresh or chilled 6 365 1 570 500 600 200 270 03.01 B 1 1) ex 1 Hake (Merluccius merluccius) fresh or chilled 7 685 8 840 1 110 2 230 3 340 2 160 03.01 B I ex u) Blue whiting, fresh or chilled 900 30 7 8 7 8 03.01 B I ex v) Horse mackerel, fresh or chilled 280 295 70 75 75 75 03.01 B II ex a) Fillets of cod, fresh or chilled 5 000 3 450 1 030 800 700 920 03.02 A I ex b) Cod not dried, salted or in brine 16 710 4 510 1 035 1 380 1 030 1 065 03.03 A III ex b) Spinous spider crab, fresh (live) 1 480 1 125 150 200 350 425 03.03 B IV b) ex 2 Venus clams, fresh or chilled 33 685 38 090 6 900 8 050 5 750 17 390 2. Imports from Portugal (tonnes) CCT heading No Description Overall level of imports Intra- Community share increase by 15% Quarterly instalment 1 2 3 ~ 4 16.04 D Canned sardines 540 620 155 155 155 155 B. Concerning Portugal 1 . Imports from other Member States (tonnes) CCT heading No Description Overall level of imports Intra- Community share increase by 1 5 % Quarterly instalment 1 2 3 4 03.01 B I h) 2 Cod frozen 1 695 200 50 50 50 50 03.01 B 1 1) ex 1 Hake (Merluccius merluccius) fresh or chilled 50 28 7 7 7 7 03.01 B 1 1) ex 2 Hake (Merluccius merluccius) frozen 2 400 2 760 830 1 090 670 170 03.01 B I ex v) Horse mackerel fresh, refrigerated or frozen 11 520 13 200 3 300 3 300 3 300 3 300 03.01 B II b) 1 Fillets of cod, frozen 50 28 7 7 7 7 03.01 B II b) 3 Fillets of haddock, frozen 50 28 7 7 7 '7 03.01 B lib) 9 Fillets of hake, frozen 145 28 7 7 7 7 03.01 B li b) 11 Fillets of plaice, frozen 50 28 7 7 7 7 03.01 Bllb) 12 Fillets of flounder, frozen 50 28 7 7 7 7 03.02 A I b) Cod whole, headless or in pieces, dried, salted or in IIIII brine 83 930 6 825 1 000 2 500 2 000 1 325 03.03 A IV ex a) Prawns and shrimps of the Pandalidae family, frozen 55 28 7 7 7 7 03.03 A IV b) ex 2 Shrimps of the genus Crangon frozen 55 28 7 7 7 7 03.03 A IV ex c) Other, frozen 325 300 75 75 75 75 03.03 A V a) 1 Norway lobsters, frozen 150 100 25 25 25 25 No L 379/32 31 . 12. 86Official Journal of the European Communities 2. Imports from Spain (tonnes) CCT heading No Description Overall level of imports Intra- Community share increase by 15 % Quarterly instalment 1 2 3 4 03.01 B I d) 1 Sardines, fresh or chilled 330 210 52 53 52 53 03.01 B I d) 2 Sardines, frozen 12 060 11 040 2 760 2 760 2 760 2 760 03.03 B IV a) 1 Squid, frozen 14 625 6 470 1 615 1 620 1 615 1 620 16.05 ex B Mollusc preserves, frozen 15 10 2 3 2 3